The Court having taken time to consider of the several points .argued on the special verdict, their opinion was delivered on the 15th of August by Read, C. J. The first point which has been submitted to us in this cause regards the demise, which is several, and which it is alleged ought to have been joint. The Court ■differ from the counsel for the defendants in the ground of their *351arguments. We do not consider the lessors as coparceners but as tenants in common. They cannot be coparceners because they have not a unity of interest. The eldest son is entitled to two shares. But we principally rely upon the provision of the intestate law, which expressly directs that the daughters shall take as coparceners and is silent as to the sons. This line could not have been drawn without an intention of leaving the sons upon a different footing. The Act of Assembly, [1 Body Laws] 51, though in some of its provisions purely retrospective, yet in others manifests a view of future operation. By that Act, sons take as tenants in common, and we apprehend the intestate law afterwards made did not mean to vary the principle. We therefore consider the objection to the present demise as without ground.
Miller, Bead and Fisher for the plaintiff. Bidgely and Bayard for defendant.